Title: From James Madison to William Charles Coles Claiborne, 12 January 1807
From: Madison, James
To: Claiborne, William Charles Coles



Sir.
Department of State, January 12th. 1807.

You will have observed in the Gazette that a Mr. Thomas Power, said to be now residing near New Orleans, was engaged by the Marquis of Carondelet, to carry certain propositions to Kentucky, of a tendency to alienate its inhabitants from the Union.  As it may be important to establish by proof the part taken by Spain in that affair, it is thought necessary that you should endeavor, by means, which are advisable & promise success to obtain from him, details & authentic proofs, particularly original documents, and for this purpose to incur a reasonable expense if necessary.  It may not be useless at the same time to ascertain if possible whether Power is an Agent in the passing events and whether he may not be made instrumental to a disclosure of something important.  I am &c. 

James Madison.

